United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 13-2357
                         ___________________________

                              United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                                  Billy Joe Dennis

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                     Appeal from United States District Court
                for the Western District of Arkansas - Hot Springs
                                 ____________

                           Submitted: December 16, 2013
                              Filed: January 31, 2014
                                  [Unpublished]
                                  ____________

Before WOLLMAN, LOKEN, and KELLY, Circuit Judges.
                         ____________

PER CURIAM.

       Billy Joe Dennis was indicted on one count of knowingly failing to register as
a sex offender and update a registration as a sex offender, as required by the Sex
Offender Registration and Notification Act (SORNA), 42 U.S.C. §§ 16901-16991,
in violation of 18 U.S.C. § 2250. Dennis moved to dismiss the indictment, raising
constitutional challenges to SORNA. After the district court1 denied Dennis’s motion
to dismiss the indictment, Dennis entered a conditional guilty plea, reserving his right
to appeal the district court’s denial of his motion.

       On appeal, Dennis argues that SORNA violates: (1) the non-delegation
doctrine, because it improperly delegates to the Attorney General the authority to
determine whether it applies to pre-enactment state offenders; (2) the Due Process
Clause, because he did not have adequate notice that SORNA’s registration
requirements applied to him; and (3) the Commerce Clause, because SORNA’s
registration requirements lack a sufficient nexus to the regulation of interstate
commerce.

       Raising these arguments to preserve them for further review, Dennis concedes
that they are foreclosed by our precedent. See United States v. Kuehl, 706 F.3d 917,
920 (8th Cir. 2013) (concluding that SORNA’s delegation of authority to the
Attorney General under 42 U.S.C. § 16913(d) is constitutionally valid because
Congress set forth an intelligible principle to guide in the exercise of that authority);
United States v. Baccam, 562 F.3d 1197, 1200 (8th Cir. 2009) (holding that applying
SORNA to a pre-enactment offender who is given notice to comply with state law
registration requirements does not violate the Due Process Clause); United States v.
Howell, 552 F.3d 709, 715 (8th Cir. 2009) (concluding that Congress had the
authority to enact § 16913 under the Commerce Clause and the enabling Necessary
and Proper Clause); United States v. May, 535 F.3d 912, 922 (8th Cir. 2008) (holding
that the enactment of 18 U.S.C. § 2250 was a valid exercise of Congress’ power under
the Commerce Clause), abrogated on other grounds by Reynolds v. United States,
132 S. Ct. 975 (2012).

      The judgment is affirmed.
                     ______________________________

      1
       The Honorable Susan O. Hickey, United States District Judge for the Western
District of Arkansas.

                                          -2-